      Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 1 of 14



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
ARCO INGENIEROS, S.A. de C.V.,     )
                                   )
                    Plaintiff,     )
                                   )                 Civil Action
          v.                       )               No. 18-12348-PBS
                                   )
CDM INTERNATIONAL INC.,            )
                                   )
                    Defendant.     )
___________________________________)


                         MEMORANDUM AND ORDER

                            March 22, 2019

Saris, C.J.

                             INTRODUCTION

     Plaintiff Arco Ingenieros, S.A. de C.V. (“ARCO”) brings

this action against Defendant CDM International Inc. (“CDM

International”) in connection with construction projects

sponsored by the United States Agency for International

Development (“USAID”) to rebuild schools and a health clinic in

El Salvador after Tropical Storm Ida. Pursuant to separate

contracts with USAID, CDM International assessed the sites and

created preliminary designs for the projects, while ARCO used

those preliminary designs to prepare final designs and then

reconstruct the buildings. ARCO alleges that the site

assessments and preliminary designs CDM International produced


                                    1
      Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 2 of 14



were defective and did not fulfill the company’s obligations

under its contract with USAID, causing ARCO to incur significant

costs to complete its own contractual obligations to USAID. One

of the seven claims ARCO brings against CDM International is for

breach of contract (Count I). ARCO alleges it is a third-party

beneficiary of CDM International’s promise to USAID to conduct

adequate site assessments and prepare preliminary designs for

the school and clinic projects. CDM International has moved to

dismiss Count I under Federal Rule of Civil Procedure 12(b)(6).

     After hearing, the Court ALLOWS CDM International’s motion

to dismiss (Docket No. 14).

                          FACTUAL BACKGROUND

     The following factual background comes from the complaint

and must be taken as true at this stage. See Foley v. Wells

Fargo Bank, N.A., 772 F.3d 63, 71 (1st Cir. 2014).

I.   Parties

     ARCO is a Salvadoran corporation that operates out of San

Salvador, El Salvador. Founded in 1950, it is the oldest and one

of the largest construction companies currently operating in El

Salvador. It has completed major design and construction

projections for the U.S. military and public and private

entities in El Salvador.

     CDM International is a Massachusetts corporation operating

out of Boston, Massachusetts. On September 29, 2008, CDM

                                    2
       Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 3 of 14



International entered into a master contract with USAID to serve

as the architect and engineering firm (“A/E”) for USAID projects

worldwide.

II.   Ida Reconstruction Project

      In November 2009, Tropical Storm Ida hit El Salvador,

causing flooding, landslides, and the destruction of homes,

roads, bridges, schools, health clinics, and other

infrastructure. USAID provided $25 million in funding to rebuild

damaged infrastructure.

      On December 8, 2011, CDM International entered into Task

Order No. AID-519-TO-12-00001 with USAID (“CDM Task Order”),

which specified its duties as the A/E for these reconstruction

projects. It required CDM International to conduct studies and

assessments of each project site and create preliminary designs

and technical specifications. These preliminary designs had to

constitute at least thirty percent of the final designs for each

facility. The CDM Task Order also required CDM International to

participate in the procurement process for design-build

contractors, who would use the preliminary designs to create

final designs and then actually reconstruct the facilities.

Finally, CDM International had to supervise the work of the

design-build contractors. Between 2011 and 2014, CDM

International made numerous statements in public documents that

it was completing preliminary designs of at least thirty percent

                                     3
      Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 4 of 14



of the final designs to assist the design-build contractors in

making bids.

     In late 2013 and early 2014, USAID issued requests for

proposals from design-build contractors for eight schools and

one health clinic. In its solicitation documents, USAID

explained that the final designs had to be based on CDM

International’s preliminary designs. ARCO only bid for these

projects after USAID encouraged it to do so. In submitting its

bids, ARCO relied on the preliminary designs and on

representations by USAID and CDM International that these

designs constituted at least thirty percent of the final designs

for each project. USAID accepted both of ARCO’s bids, and USAID

and ARCO entered into contracts in late 2014 for the projects.

Both contracts included CDM International’s preliminary designs

and repeated the promise that they constituted at least thirty

percent of the final designs.

III. Construction Problems and Delays

     After starting work on the projects, ARCO realized that CDM

International’s preliminary designs contained numerous defects

and constituted substantially less than thirty percent of the

final designs. For example, the designs for the schools failed

to follow building-code requirements and did not account for

soil-condition and subsurface issues. The designs for the health

clinic failed to address flooding requirements, lacked a plan

                                    4
      Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 5 of 14



for bio-infectious waste disposal, and did not identify that the

annex to the clinic was structurally unsound. Because of these

errors, ARCO spent significant time and resources redrawing the

designs; obtaining new permits; conducting additional

excavation, soil compaction, and hydrogeological studies; and

demolishing more structures than planned.

     ARCO also alleges that CDM International and USAID

interfered with its work in other ways. USAID and CDM

International delayed in responding to its concerns about the

preliminary designs. CDM International failed to approve

technical documents in a timely manner and maintain a proper

document control system, used outdated technical specifications,

utilized its supervisory role to prevent ARCO from executing its

final designs, and caused numerous other delays. ARCO alleges

that CDM International and USAID conspired to hide the problems

with the preliminary designs and shifted blame to ARCO. Finally,

ARCO contends that they avoided paying it for its work by

determining that it had not substantially completed the

projects.

      Because of these delays, USAID has withheld progress

payments to ARCO and assessed liquidated damages. ARCO has also

incurred additional costs due to these delays. In total, ARCO

has not received almost $9 million it believes USAID owes for

its work.

                                    5
       Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 6 of 14



IV.   Procedural History

      ARCO filed suit against CDM International on November 9,

2018. Invoking this Court’s diversity jurisdiction, ARCO asserts

seven causes of action: breach of contract, tortious inference

with contractual relations, intentional misrepresentation,

negligent misrepresentation, civil conspiracy (concerted

action), civil conspiracy (coercion), and unjust enrichment. In

its breach of contract claim (Count I), ARCO alleges that it is

an intended beneficiary of the CDM Task Order with USAID and

suffered damages due to CDM International’s deficient

preliminary designs. On December 18, 2018, CDM International

moved to dismiss only the breach of contract claim (Count I)

pursuant to Federal Rule of Civil Procedure 12(b)(6).

                             LEGAL STANDARDS

I.    Standard of Review

      In analyzing whether a complaint states a claim sufficient

to satisfy Rule 12(b)(6) of the Federal Rules of Civil

Procedure, the Court must set aside any statements that are

merely conclusory and examine only the pleader’s factual

allegations. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

“When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly

give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

“A claim has facial plausibility when the plaintiff pleads

                                     6
       Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 7 of 14



factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Id. at 678.

      In addition to the complaint, courts may also consider

“documents central to the plaintiff’s claim” and “documents

sufficiently referred to in the complaint” on a motion to

dismiss. Newman v. Lehman Bros. Holdings Inc., 901 F.3d 19, 25

(1st Cir. 2018) (quoting Freeman v. Town of Hudson, 714 F.3d 29,

36 (1st Cir. 2013)). CDM International asks the Court to

consider the CDM Task Order in evaluating whether ARCO states a

claim for breach of contract. Although ARCO did not attach the

CDM Task Order to the complaint, the Court may rely on its

contents because the complaint refers repeatedly to it and it is

central to ARCO’s breach of contract claim.

II.   Third-Party Beneficiary

      Massachusetts courts have adopted the Restatement (Second)

of Contracts approach for determining whether a third party may

recover on a contract. Miller v. Mooney, 725 N.E.2d 545, 549-50

(Mass. 2000). 1 Under this approach, not all third parties who

derive a benefit from a contract can sue to enforce that

contract. See Cumis Ins. Soc’y, Inc. v. BJ’s Wholesale Club,




1    The Court assumes without deciding that Massachusetts law
applies to the third-party beneficiary issue, as both parties
cite to Massachusetts law in their briefing.
                                     7
      Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 8 of 14



Inc., 918 N.E.2d 36, 42 (Mass. 2009). Instead, Massachusetts

courts distinguish between intended and incidental

beneficiaries. See Miller, 725 N.E.2d at 550. A third party

qualifies as an intended beneficiary only if “the ‘language and

circumstances of the contract’ show that the parties to the

contract ‘clear[ly] and definite[ly]’ intended the beneficiary

to benefit from the promised performance.” Cumis Ins. Soc’y, 918

N.E.2d at 44 (alterations in original) (quoting Anderson v. Fox

Hill Vill. Homeowners Corp., 676 N.E.2d 821, 822 (Mass. 1997)).

Only an intended beneficiary can sue to enforce a contract. See

Miller, 725 N.E.2d at 549-50. If no intent to benefit the

plaintiff is clear, “the plaintiff is no more than an incidental

beneficiary and cannot recover.” Anderson, 676 N.E.2d at 823.

Accordingly, “[t]he intent of the contracting parties is the

central inquiry in determining whether a nonparty may maintain

an action as a third-party beneficiary.” Markle v. HSBC Mortg.

Corp. (USA), 844 F. Supp. 2d 172, 181 (D. Mass. 2011).

     Courts begin the third-party beneficiary analysis by

consulting the language of the contract. See id. If the

contracting parties’ intent is clear from that language, that

intent controls. Id. A third party is not precluded from being

an intended beneficiary simply because it is not specifically

named in the contract. Id. Nor must the intended beneficiary be

identified at the time the contract is entered into. Flattery v.

                                    8
      Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 9 of 14



Gregory, 489 N.E.2d 1257, 1261 (Mass. 1986). If the contract

language does not clearly evince the contracting parties’

intent, courts consult extrinsic evidence about the

circumstances surrounding the contract. See Alicea v. Machete

Music, 744 F.3d 773, 786 (1st Cir. 2014).

                               DISCUSSION

     ARCO first argues that it is improper for the Court to

dispose of a third-party beneficiary claim on a motion to

dismiss and that the Court must accept its allegation that USAID

and CDM International entered into the CDM Task Order to benefit

it. Under the Iqbal standard, such a conclusory allegation alone

does not surpass the hurdle of a motion to dismiss. See Bos.

Exec. Helicopters, LLC v. Maguire, 196 F. Supp. 3d 134, 142 (D.

Mass. 2016) (dismissing a third-party beneficiary claim where

the complaint contained only a “bald and unsupported assertion”

that the plaintiff was a third-party beneficiary of the

contract).

     The language of the CDM Task Order does not indicate that

USAID and CDM International intended to benefit the design-build

contractor for the school and clinic projects. The express

purpose of the CDM Task Order is for CDM International to

“provide professional architecture and engineering (A/E)

services for the technical tasks associated with USAID’s

Tropical Storm Ida Reconstruction Project.” Dkt. No. 15-2 ¶ B.1.

                                    9
     Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 10 of 14



Nothing in this language suggests that the parties intended any

benefit to ARCO. The CDM Task Order requires CDM International

to conduct studies and assessments, create preliminary designs

for the schools and clinics, assist with the bidding process for

design-builder contractors, and then supervise the chosen

design-build contractors. All of these tasks serve to benefit

USAID and its reconstruction project. Although ARCO incidentally

benefited from the studies and preliminary designs, there is no

indication USAID and CDM International entered into this

agreement with this benefit in mind. The lack of intent to

benefit ARCO is even clearer in light of CDM International’s

supervisory role over the design-build contractor, as USAID

entered into the CDM Task Order at least in part to oversee the

contractor’s performance. See Valley Landscape Co. v. Rolland,

237 S.E.2d 120, 123 (Va. 1977).

     Even if the language of the CDM Task Order were ambiguous

about the parties’ intent, none of the facts alleged in the

complaint plausibly supports an inference that it was meant to

benefit ARCO. ARCO relies on statements by USAID and CDM

International that CDM International would complete preliminary

designs that the design-build contractors would use to bid and

complete the reconstruction. These statements indicate that the

parties intended for the design-build contractor to use CDM

International’s preliminary designs. They do not, however, show

                                   10
     Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 11 of 14



that the purpose of the CDM Task Order was to benefit the

design-build contractor rather than help USAID in its

reconstruction efforts.

     The caselaw on point from other jurisdictions does not

support third-party beneficiary status in the construction

context without a clear indication of intent. This is because

significant construction projects generally involve multiple

contracts that are “inevitably intertwined” to ensure the

project is completed in a timely manner according to the agreed-

upon specifications. E.C. Ernst, Inc. v. Manhattan Constr. Co.

of Tex., 551 F.2d 1026, 1030 (5th Cir. 1977). “[T]his

interrelationship by itself does not justify imposing third-

party beneficiary duties, which flow not from the inevitable

consequences of a breach but rather from the intent of the

contracting parties.” Id. Unless a construction contract

manifests a contrary intent, it will not create enforcement

rights in a third party that separately contracts with the

project owner. See Port Chester Elec. Constr. Corp. v. Atlas,

357 N.E.2d 983, 986 (N.Y. 1976).

     In similar situations, courts have rejected third-party

beneficiary claims made by contractors against architects or

engineers who separately contracted with the project owner. See,

e.g., Travelers Cas. & Sur. Co. v. Dormitory Auth.-State of

N.Y., 734 F. Supp. 2d 368, 376-77 (S.D.N.Y. 2010) (holding that

                                   11
     Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 12 of 14



a prime contractor was not an intended beneficiary of the

contract between the architect and construction manager even

though the architect was required to coordinate and produce the

bidding documents which may have been relied on by the

contractor in submitting its bids); RPR & Assocs. v.

O’Brien/Atkins Assocs., P.A., 24 F. Supp. 2d 515, 518, 520-21

(M.D.N.C. 1998) (rejecting a prime contractor’s third-party

beneficiary claim against an architect where the contract

between the architect and the project owner indicated no intent

to benefit the prime contractor); SME Indus., Inc. v. Thompson,

Ventulett, Stainback & Assocs., Inc., 28 P.3d 669, 685 (Utah

2001) (denying a third-party beneficiary claim in the

construction context where the contract was not “undertaken for

the plaintiff’s direct benefit” even though “the parties to the

contract kn[ew] . . . that others will benefit” (quoting Am.

Towers Owners Ass’n v. CCI Mechanical, Inc., 930 P.2d 1182, 1188

(Utah 1996))); Valley Landscape Co., 237 S.E.2d at 123 (“The

fact that a contractor will benefit and profit from plans that

are carefully and professionally drawn, and from specifications

that are clear and precise, is an incidental benefit that

accrues to the contractor. But it is not the benefit that is

primarily envisioned by the architect and the owner.”). 2


2    Two Massachusetts Superior Court decisions have reached the
same conclusion. See Tasco Constr. Inc. v. Town of Winchendon,
                                   12
     Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 13 of 14



     In some circumstances, courts have found a contractor to be

an intended beneficiary of a construction contract when the

contract contains a provision indicating that the signatory to

the contract was not to interfere with the contractor’s work or

accepted liability to it for damage or delay. See, e.g., M. T.

Reed Constr. Co. v. Va. Metal Prods. Corp., 213 F.2d 337, 339

(5th Cir. 1954); KEC Corp. v. N.Y. State Env’t Facilities Corp.,

350 N.Y.S.2d 331, 335-36 (N.Y. Sup. Ct. 1973). While the CDM

Task Order contemplates that CDM International will work with

the design-build contractor, it includes no provision indicating

that the parties intended to impose liability on CDM

International to ARCO for shoddy preliminary designs and delays.

     ARCO relies on Chestnut Hill Development Corp. v. Otis

Elevator Co., 653 F. Supp. 927 (D. Mass. 1987), to support its

argument that it is an intended beneficiary of the CDM Task

Order. But the court in Chestnut Hill addressed a claim by the

owner-developer of a construction project that it was a third-

party beneficiary of a contract between its contractor and a



No. 910308C, 1994 WL 879613, at *2 (Mass. Sup. Ct. Feb. 11,
1994) (denying third-party beneficiary status even though the
plaintiff contractor relied on the defendant engineer’s work for
the project owner); Everett J. Prescott, Inc. v. Nat’l Grange
Ins. Co., No. 923047, 1993 WL 818680, at *2 (Mass. Super. Ct.
Dec. 1, 1993) (rejecting a general contractor’s third-party
beneficiary claim against an engineer even though “it was
foreseeable that . . . the general contractor would also derive
economic benefit from” the engineer’s contract with the project
owner).
                                   13
     Case 1:18-cv-12348-PBS Document 30 Filed 03/22/19 Page 14 of 14



subcontractor. Id. at 930. The court held that there were fact

issues as to whether the parties intended the owner-developer to

be a third-party beneficiary, pointing out that the owner-

developer picked the subcontractor, met with its employees and

ordered the general contractor to hire it. Id. at 930-31. Here,

ARCO is not the owner and has presented no allegations that

support a reasonable inference that either USAID or CDM intended

it to “benefit” from the contract, as opposed to simply rely on

it. Chestnut Hill therefore does little to help ARCO’s case.

                                 ORDER

     CDM International’s motion to dismiss the breach of

contract claim in Count I of the complaint (Docket No. 14) is

ALLOWED.

SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 Chief United States District Judge




                                   14
